On Petition for Rehearing.
[5] We regard the petition as without merit. As to the first point thereof, and only to that are we warranted in pausing for comment, it is contended that appeal did not lie to the county court, perforce, as said, "the amount involved exceeded $3000.00." The imposing sum mentioned represents the amount of the claim sought to be interposed by defendants, not the amount of plaintiff's claim in the justice court, which was less than $300.00. Where a plaintiff's claim in a justice of the peace court does not exceed $300.00, the justice has jurisdiction of the case, and interposition of a counterclaim or setoff for an amount in excess of the justice's jurisdiction does not operate to defeat plaintiff's right to sue in that forum. Otherwise expressed, the amount for which a defendant asks judgment under a counterclaim against plaintiff in the latter's action in a justice of the peace court must be within the jurisdiction of that court. Ramer v. Smith, 4 Colo. App. 434,36 P. 302.
The limitation of the jurisdiction of justices of the peace to causes not involving an amount in excess of three hundred dollars, applies to both plaintiff and defendant, and where, as here, the latter alleges a counterclaim in excess of the jurisdictional amount, it leaves only the plaintiff's claim for determination. Agate Irrigation Land Co. v. Sigman, 86 Colo. 317, 281 P. 363. It follows that since the amount of plaintiff's claim in the present case, and judgment of the justice of the peace, as well, was within the justice's jurisdiction, the *Page 469 
remedy of the aggrieved defendants, as was emphasized in our opinion, was to take an appeal to the county court, where that claim, not a claim by defendants in excess of the justice's jurisdiction, would be triable de novo. Ramer v. Smith, supra.
Let the petition for rehearing be denied.